—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered February 7, 1996, as amended by an order of the same court entered April 1, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment as amended is affirmed.
The defendant’s contention that the court breached the plea agreement by directing him to pay restitution is unpreserved for appellate review (see, People v Taylor, 245 AD2d 398; People v Jackson, 227 AD2d 644). In any event, the defendant’s contention is without merit. Ritter, J. P., Santucci, Joy and Florio, JJ., concur.